Citation Nr: 1712355	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist.

2.  Entitlement to service connection for a pinched nerve of the left elbow.

3.  Entitlement to service connection for a pinched nerve of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied entitlement to service connection for left wrist CTS and pinched nerves in the bilateral elbows.  The Veteran submitted a notice of disagreement later in January 2013.  A statement of the case was issued in March 2013.  In April 2013, the Veteran submitted a timely substantive appeal.

In June 2014, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge at the local RO.  A copy of the hearing transcript has been associated with the claims file.

Following the April 2016 supplemental SOC, private treatment records were added to the record and an October 2016 VA examination was conducted in conjunction with the Veteran's dispute related to the grant of service connection for his right wrist CTS.  As the additional medical evidence is not relevant to the issues of entitlement to service connection for the left elbow and left wrist, a remand is not warranted for review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  The Veteran's post-remand brief submitted in December 2016 acknowledged the lack of diagnoses for these conditions and requested consideration based upon the existing evidence of symptomatology.  Accordingly, adjudication may proceed.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The Board notes that the Veteran has also submitted hearing requests on his claims for entitlement to service connection for TBI, sleep apnea, and depression, as well as entitlement to an earlier effective date for service connection for right wrist CTS.  The Veteran filed timely notices of disagreement in June 2014, April 2015, and December 2016.  Thereafter, Statements of the Case (SOC) were issued in January 2015, September 2015, and January 2017.  The Veteran filed timely substantive appeals in January 2015, October 2015, and January 2017, each including a request to appear at a Board hearing via video conference.  These issues have not been certified to the Board.  The Board is cognizant that certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35 (2016).  However, in light of the foregoing outstanding hearing requests and pending action from the RO, the Board finds no further action is warranted at this time on the part of the Board.  The hearing requests are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for the right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current diagnosis of CTS in the left wrist.

2.  The evidence does not show that the Veteran has a current diagnosis of a pinched nerve in the left elbow.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CTS in the left wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a pinched nerve in the left elbow have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

VCAA compliant notice was provided in a letter sent in September 2012, prior to the initial rating decision in January 2013.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matters herein decided.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), VA and private treatment records, reports of VA examinations, and statements from the Veteran and his representative.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the Veteran was medically evaluated in conjunction with his claims in November 2012 and November 2015.  The resulting medical opinions contained in the examination reports are considered collectively adequate for adjudication purposes as they are based on consideration of the Veteran's medical history, describe the relevant conditions in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In June 2014, the Veteran was afforded a Board hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

Finally, the AOJ substantially completed all development as directed in the September 2014 remand, thus adjudication of these issues may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, updated VA treatment records were associated with the claims file and an addendum medical opinion on the Veteran's CTS was obtained.

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

CTS and pinched nerves are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these conditions do not apply.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claims. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to a grant of service connection for CTS in his left wrist and a pinched nerve in his left elbow.

STRs noted several episodes of acute hand or wrist pain during the Veteran's service, including a left finger laceration in November 1969, two scratches on the left hand in July 1970, a laceration on the left elbow in August 1970, and the left hand slammed in a car door in August 1973.

Post-service medical evidence showed that the Veteran complained of left arm numbness in July 2005. 

In March 2009, the Veteran reported right hand numbness.  Elbow flexion and extension were measured as five on a scale of one to five.  In June 2009, he was diagnosed with CTS of the right hand only.

A VA examination in October 2010 noted pain in the Veteran's thumbs, fingers, and wrist for a period of five years.  The Veteran was diagnosed with mild osteoarthritis of the right wrist and left hand.

In April 2012, EMG testing showed mild right hand CTS.  September 2012 private treatment records noted arthritis in both hands and CTS in the right thumb.  Following surgery to relieve the effects of the CTS, a November 2012 VA examination noted the existing diagnosis and stated no pathology was demonstrated for a CTS diagnosis in the left wrist.

November 2014 private treatment records reflected the Veteran's denial of weakness, numbness, or tingling.  In February 2015, he reported joint pain and stiffness, but no swelling, tenderness, or weakness.  

In May 2015, private treatment records noted no complaints of paresthesias, numbness, or dysphagia.  Private treatment notes later that year noted the Veteran's recreational activities, including gold hunting and gunsmithing.

As an initial matter, the Board notes that the Veteran's degenerative joint disease of the bilateral hands is service-connected effective July 17, 2007.

Upon review of the evidence of record, the Board finds that the Veteran does not have a current diagnosis of CTS in his left wrist or a pinched nerve in his left elbow.

The Board has considered the Veteran's statements regarding his belief that he has left wrist CTS and left elbow pinched nerve conditions, as well as buddy statements regarding weakness in his hands.  As lay persons, the Veteran and his friends are competent to relate symptoms that may be associated with these conditions, such as pain and numbness, but they do not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorders of CTS or pinched nerves.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  These are medically complex processes because they require specialized testing to diagnose, and even observable symptomatology may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The Veteran has been diagnosed with degenerative joint disease of the hands, CTS of the right wrist, and mild ulnar entrapment of the right elbow.  However, the evidence does not support a current diagnosis of left wrist CTS or a pinched nerve of the left elbow.  The Board therefore finds that the Veteran does not have a current disability in conjunction with these claims.  As noted above, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Accordingly, the Veteran's requests for entitlement to service connection for CTS of the left wrist and a pinched nerve in the left elbow are denied.


ORDER

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied.

Entitlement to service connection for a pinched nerve of the left elbow is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Private treatment records associated with the claims file following the April 2016 supplemental SOC reflect a recent diagnosis of mild ulnar entrapment of the right elbow and treatment for the condition.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, in light of the new evidence of a currently diagnosed right elbow condition, allegation of an in-service event, and an indication that the current right elbow diagnosis may be associated with the in-service event, remand for a VA examination is required.

Additionally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for a right elbow condition, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

2.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination to address entitlement to service connection for pinched nerve of the right elbow.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Describe the nature and etiology of the right elbow ulnar nerve entrapment (see, e.g., June 2016 private EMG report) and opine as to whether it is at least as likely as not that the Veteran's condition manifested during, or as a result of, active military service.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental SOC.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


